DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to as claim 18 involves a method of making by claiming the material as formed of one piece.  The applicant should note that the final product is examined and not the method of making.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the adjustment element being movable relative to the securing element.  However, these components are claimed as being part of the same tie, as this is shown in figure 2.  However, the applicant’s specification, paragraphs 0030 and 0031, 
The claim will be examined as structurally claimed in claim 1.
Claims 2-18 are rejected for depending from claim 1 and the claim will be examined as best understood.
Claim 18 recites all components formed of one piece.  This is not clear since claim 1 claims the securing element and adjustment element are movable relatively by force of a hammer as in the applicant’s specification.  This is multiple parts.
Claim 19, as claim 1, claims movable portion on a fixed single piece and is rejected as claim 1 is.  Claim 20 is rejected for depending from claim 19.
The claims will be examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13, 15, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. US 2020/0102734 to Hohmann, Jr et al.
Regarding claim 1, as best understood, Hohmann discloses a tie (fig. 9) comprising an insertion portion (fig. 9: 816), an attachment portion (fig. 9: end where 810 points), an adjustment element (812) and a securing element (820) with opening 
Regarding claim 2, the adjustment element may inherently move relative to the securing element to move the insertion portion to upper or lower limits (slide up or down).
Regarding claim 3, the adjustment element may move linearly relative to the securing element.
Regarding claims 4, 5, 6, the attachment portion may inherently rotate relative to a wall (rotation of 360 degrees about fastener N, fig. 9) in any circular direction, left or right, inverted or level.
Regarding claim 7, the securing element and adjustment element are inhibited from rotating relative to each other (fig. 9: see 826 blocking rotation of 820).
Regarding claim 8, the adjustment element may inherently be disposed between an inner wall and the securing element.
Regarding claim 9, the adjustment element may inherently be compressed against a wall by the securing element when the fastener (fig. 9: N) is used to secure the attachment portion to a wall.
Regarding claims 10, 11, the adjustment element has a second opening which is a slot (fig. 9: see slot in 812).
Regarding claim 12, a frangible link is inherent between the adjustment element and securing element as they are both fastened together when installed, wherein the link may be the compression of one on the other biased by the fastener N and the central body of securing element (grommet 820) between inner and outer plates as 
Regarding claim 13, an inherently bendable link (fig. 9: core of bushing 820 extending into slot of 812, the core being between inner and outer flange ends as disclosed in para 0020 of Hohmann) is disclosed, bendable being an inherent property.
Regarding claim 15, the insertion portion (816) extends transverse to the adjustment element (812).
Regarding claim 16, the insertion portion is corrugated (fig. 9: see corrugation generally at 814).
Regarding claim 19, claim 19 is rejected for reasons cited in the rejection of claim 1.  The adjustment element (812) may be moved relative to the securing element (820) to position the insertion portion (816) in a joint.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2020/0102734 to Hohmann, Jr et al.
Regarding claim 14, the insertion portion (816) and the securing element (820) do not have aligned ribs.  However, the adjustment portion and the insertion portion have aligned ribs (826 & 824).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to add ribs to the securing element, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis Co., 193 USPQ 8. The addition of ribs would increase the strength of the securing element as ribs are known to increase rigidity.
Regarding claim 17, Hohmann does not disclose the use of ribs on the inward side of the adjustment element.  However, Hohmann discloses the use of ribs (fig. 9: 826 & 824).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to change the shape of the rib orientation in Hohmann because a change in shape is within the level of ordinary skill in the art absent persuasive evidence that the particular configuration is significant (see MPEP 2144.04 (IV) (B).  The use of ribs on the inner face would be an obvious design choice and have no effect on the function of the final product as the securing element has an inner face extension (inner side of grommet 820) which protrudes outward from the adjustment element’s inner face.  This would have been a mere design choice upon which face to put the ribs.

Regarding claim 20, claim 20 is rejected for reasons cited in the rejection of claim 12.  Also, breaking the link between 820 and 812 would have been an obvious means to slide the adjustment element up or down.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633